      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 JESUS AGREDANO &
 MARGARET AGREDANO,

       Plaintiffs,

 v.                                                          Case No. 5:15-cv-1067-RCL

 STATE FARM LLOYDS,

         Defendant.


                                   MEMORANDUM OPINION

        Jesus and Margaret Agredano sued their insurance carrier State Farm Lloyds ("State

Farm") for refusing to pay a claim for wind and hail damage to their home. ECF No. 1-2. A jury

ultimately found State Farm liable for breach of contract and awarded plaintiffs $13,661.00 in

damages. Jury Verdict, ECF No. 103. Both parties stipulated that the Court would address issues

relating to attorneys' fees after the trial. ECF No. 84. Originally, the Court held that plaintiffs

were entitled to attorneys' fees and statutory penalty interest under the Texas Prompt Payment of

Claims Act ("TPPCA"). ECF No. 121. But after a Fifth Circuit decision-Chavez v. State Farm

Lloyds, 746 F. App'x 337 (5th Cir. 2018)-cast doubt on that holding, the Court granted a motion

for reconsideration and held that plaintiffs were not entitled to attorneys' fees and statutory penalty

interest as a matter oflaw. Mem. Op., ECF No. 127.

       On appeal, the Fifth Circuit reversed the Court's holding in this case. See Agredano v.

State Farm Lloyds, 975 F.3d 504 (5th Cir. 2020).             Per Agredano and this Court's prior

Memorandum Opinion, plaintiffs are-as a matter oflaw-entitled to attorneys' fees and statutory

penalty interest under the TPPCA. The case now returns for the Court to determine the dollar




                                                  1
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 2 of 31




amount of the judgment plaintiffs have secured. Plaintiffs filed a fee application in a Motion for

Entry of Judgment. ECF No. 151. The parties subsequently filed a series of responses, replies,

and supplemental briefs. See ECF Nos. 156, 157, 158, 159, 162, 164. For the reasons explained

below, the Court will award plaintiffs attorneys' fees, statutory penalty interest, costs, and pre- and

postjudgment interest for a total of $112,219.58.

                                     I.      BACKGROUND

       On September 23, 2015, Jesus and Margaret Agredano sued State Farm in Texas state court

for failing to pay a claim on their homeowners' insurance policy.          ECF No. 1-2 at 4. The

Agredanos alleged that they suffered wind and hail damage to their home but that State Farm

improperly refused to pay the full value of the claim. ECF No. 1-2 at 5-6. State Farm removed

the case to the Western District of Texas. ECF No. 1 at 1. Though the Agredanos raised numerous

claims, Judge David A. Ezra granted summary judgment against all but their breach-of-contract

claim. ECF No. 56. Judge Ezra subsequently transferred the case to this Court. ECF No. 61.

       At trial, a jury found State Farm liable for breach of contract and awarded the Agredanos

$13,661.00 in damages. ECF No. 103. Next came the payment dispute. Throughout this litigation,

the Davis Law Group-a Houston law firm headed by Joshua P. Davis-has represented the

Agredanos. Davis filed two motions claiming that plaintiffs were entitled, as a matter of law, to

attorneys' fees and statutory penalty interest under the TPPCA. ECF Nos. 111, 123; see also Tex.

Ins. Code§ 542.060. State Farm opposed these motions on the grounds that: (1) the Agredanos

were not entitled to statutory penalty interest because they failed to mention the relevant statute,

§ 542.060 of the TPPCA, in their pleadings; (2) the excessive-demand doctrine precluded the

Agredanos from recovering attorneys' fees; and (3) the fees requested were not "reasonable and

necessary" for the litigation. See ECF Nos. 114, 125.




                                                  2
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 3 of 31




        This Court has ruled twice on this payment dispute. Initially, the Court analyzed whether

the plaintiffs' failure to mention the TPPCA' s damages provision precluded their recovery of

interest or fees under the statute. Mem. Op., ECF No. 121 at 6. The Court reasoned that Rule

54(c) of the Federal Rules of Civil Procedure still entitled plaintiffs, as a matter of law, to that

recovery. Mem. Op., ECF No. 121 at 6; Final J., ECF No. 122 at 1. The Fifth Circuit then released

an unpublished case stating that a plaintiff "could not continue to seek relief' for TPPCA claims

that had been dismissed on summary judgment. Chavez, 746 F. App'x at 342--43. Unlike the

Court, the panel in Chavez did not mention awarding interest or fees under Rule 54( c). See id.

State Farm then moved to reconsider the final judgment, ECF No. 124, leading the Court to hold

that plaintiffs were not entitled to attorneys' fees or interest "because they did not adequately

request damages under§ 542 in their pleadings," ECF No. 127 at 4. See also Am. Final J., ECF

No. 129.

       The Fifth Circuit disagreed. In Agredano v. State Farm Lloyds, the panel explained that

               [Plaintiffs] pleaded entitlement to an "18% [p ]enalty [i]nterest
               pursuant to Ch. 542 of the Texas Insurance Code" and "[a]ttorney's
               fees." The only relevant statute entitling an insured to an 18%
               penalty is § 542.60. While the pleading could have been more
               robust, the Twombly/Iqbal "plausibility" standard does not require
               magic words or detailed facts in most cases .... Instead, it prohibits
               speculative claims, which the request for a TPPCA penalty interest
               clearly is not.

975 F.3d at 506 (citations omitted). The panel also expressly abrogated Chavez, noting that recent

opinions by the Texas Supreme Court had clarified the elements of a valid TPPCA claim. Id. at

507 (citing Barbara Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806, 819 (Tex. 2019); Ortiz

v. State Farm Lloyds, 589 S.W.3d 127, 135 (Tex. 2019)).

       The case now returns to the Court on remand. In the motion before the Court, plaintiffs

request $135,418.44 in compensation for damages, attorneys' fees, statutory penalty interest, costs,



                                                 3
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 4 of 31



and pre- and postjudgment interest.      ECF No. 151-1 at 2.      Plaintiffs update this request to

$203,202.83 in their latest filing, adding further attorneys' fees and contingent appellate fees. See

ECF No. 162-1 at 2. For the reasons explained below, the Court finds plaintiffs are entitled to a

total of$112,219.58.

                                  II.     LEGAL STANDARD

       The Court's jurisdiction over this case stems from the federal diversity jurisdiction statute.

28 U.S.C. § 1332. As the Fifth Circuit has made clear, "[ s ]tate law controls both the award of and

the reasonableness of fees awarded where state law supplies the rule of decision." Mathis v. Exxon

Corp., 302 F.3d 448, 461 (5th Cir. 2002). Since Texas law governed the merits of this action,

Texas law will direct the Court's analysis in this fee dispute. Id. Under Texas law, each party

generally must pay its own attorneys' fees. Rohrmoos Venture v. UTSW DVA Healthcare, 578

S.W.3d 469,483 (Tex. 2019). But a prevailing party may recover attorneys' fees if authorized by

statute. Id. at 487. The relevant statute in this case is the TPPCA, Tex. Ins. Code § 542.001 et

seq.

           A. Attorneys' Fees

       Texas law requires the Court to employ the "lodestar" method to calculate reasonable and

necessary attorneys' fees. Rohrmoos Venture, 578 S.W.3d at 498. Under the lodestar method, the

district court must determine "the reasonable hours worked" and the "reasonable hourly rate" for

each attorney. Id. The fee applicant carries the burden of proof on these elements and must provide

"sufficient evidence to support the fee award sought." Rohrmoos Venture, 578 S.W.3d at 502.

Sufficient evidence includes, at a minimum, "evidence of (1) particular services performed, (2)

who performed those services, (3) approximately when the services were performed, (4) the




                                                 4
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 5 of 31




reasonable amount of time required to perform the services, and (5) the reasonable hourly rate for

each person performing such services." Id. at 498.

       District courts may deduct hours from a lodestar and generally do so in three situations.

First, "a district court may reduce the number of hours awarded if the documentation is vague or

incomplete." Rappaport v. State Farm Lloyds, No. 00-10745, 2001 WL 1467357, at *3 (5th Cir.

2001) (per curiam). Second, fees billed in pursuit of failed or "unrecoverable" claims are also

deductible. Merritt Hawkins & Assoc., L.L.C. v. Gresham, 861 F.3d 143, 156 (5th Cir. 2017);

Kinsel v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017). Finally, district courts may deduct time

expended on unsuccessful or unnecessary pleadings, motions, discovery requests, or other court

filings. See, e.g., Leroy v. City ofHouston, 906 F.2d 1068, 1085-86 (5th Cir. 1990) (denying fees

for hours expended on an unsuccessful motion for postjudgment interest).

       By multiplying the reasonable hours by the reasonable rates charged for legal services, the

district court produces a presumptively reasonable award-the lodestar-that should be modified

only in exceptional cases. Rohrmoos Venture, 578 S.W.3d at 499-501. If "relevant factors

indicate an adjustment is necessary to reach a reasonable fee in the case," a district court still

retains discretion to adjust the lodestar estimate. El Apple L Ltd. v. Olivas, 370 S.W.3d 757, 760

(Tex. 2012). But a court should not reference "considerations already incorporated" in its initial

lodestar calculation when determining whether to adjust a fee award. Rohrmoos Venture, 578

S.W.3d at 501.

           B. Texas Prompt Payment of Claims Act

       When an insurance claimant provides written notice of a claim to an insurer, the TPPCA

imposes several procedural deadlines on the insurer.      Within fifteen days, the insurer must

acknowledge receipt of the claim, commence an investigation, and request "all items, statements,




                                                5
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 6 of 31




and forms that the insurer reasonably believes, at that time, will be required from the claimant."

Tex. Ins. Code§ 542.055(a). Once the insurer receives the requested information, two additional

deadlines begin running. First, the insurer has fifteen days to notify the claimant in writing whether

it will accept or reject the claim. Id. § 542.056(a). Second, the insurer must pay the claim within

sixty days. Id. § 542.058(a). An insurer who violates any of these provisions must pay (1) the

amount of the underlying claim, (2) "reasonable and necessary" attorneys' fees, and (3) statutory

penalty interest of 18% per annum on "the amount of the claim." Id. § 542.060(a); Cox Operating,

L.L.C. v. St. Paul Surplus Lines Ins. Co., 795 F.3d 496, 509 (5th Cir. 2015).

                                      III.    DISCUSSION

       Based on Agredano and this Court's prior Memorandum Opinion, plaintiffs are entitled

under the TPPCA to attorneys' fees and statutory penalty interest. Agredano, 975 F.3d at 507;

Mem. Op., ECF No. 121 at 10. Now, the Court must determine the dollar amounts for those

entitlements. First, the Court will calculate Davis Law Group's fee award under the lodestar

method. Next, the Court will address plaintiffs' entitlement to statutory penalty interest under the

TPPCA.     Finally, the Court will attend to plaintiffs' requests for contingent appellate fees,

reimbursement of costs, and pre- and postjudgment interest. The Court will tackle each of these

issues in tum.

           A. The Court Will Award $74,850 in Attorneys' Fees

       State Faim objects to nearly every facet of plaintiffs' requests for attorneys' fees. It raises

an affirmative defense of excessive demand, questions the veracity of Davis Law Group's billing

records, and asserts that Davis Law Group's billings were far from "reasonable and necessary" to

litigate the Agredanos' claim. The Court will address these arguments, then calculate the lodestar

figure below.




                                                  6
        Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 7 of 31



                       i. State Farm's Excessive Demand Defense

         Under Texas law, "[a] creditor who makes an excessive demand upon a debtor is not-

entitled to attorney[ s'] fees for subsequent litigation required to recover the debt." Findlay v. Cave,

611 S.W.2d 57, 58 (Tex. 1981). Though the Supreme Court of Texas has not decided whether the

excessive-demand defense applies to insurance disputes, it has left that possibility open. See State

Farm Lloyds v. Fuentes, 549 S.W.3d 585,587 {Tex. 2018) (acknowledging that the Supreme Court

of Texas has "never addressed whether the excessive-demand defense applies" to insurance

disputes but declining to decide the issue). And Texas courts of appeals routinely apply the defense

to insurance claims. E.g., United Servs. Auto. Ass 'n v. Hayes, 507 S.W.3d 263, 278~79 {Tex.

App.-Houston [1st Dist.] 2016, no pet.); Hernandez v. Lautensack, 201 S.W.3d 771, 778 {Tex.

App.-Fort Worth 2006, pet. denied). Federal courts sitting in diversity "must follow the decisions

of intermediate state courts 'unless there is convincing evidence that the highest court of the state

would decide differently."' City of San Antonio v. Hotels.com, L.P., 876 F.3d 717, 722 (5th Cir.

2017) (citation omitted). Therefore, the Court will assume without deciding that an excessive-

demand defense is available to State Farm. Cf Tex. Windstorm Ins. Ass 'n v. James, 2020 WL

5051577, at *25 (Tex. App.-Corpus Christi-Edinburgh Aug. 20, 2020, pet. filed). 1

         To prove an excessive-demand defense, State Farm must show that plaintiffs "acted

unreasonably or in bad faith" when making their initial demand. See Hayes, 507 S.W.3d at 279.

Additionally, State Farm must establish that plaintiffs (1) refused a tender of the amount actually

due or (2) "clearly indicated" that a tender of that amount would be refused. Id. "A demand is not

excessive simply because it is greater than the amount eventually awarded by the fact finder." Id.



1
 Plaintiffs argue that insurance claims should not be subject to an excessive-demand defense because they are
unliquidated and "require a factfinder to assess the scope and amount of damages." ECF No. 157 at 2. But because
Texas courts of appeals continue to apply the defense to insurance claims, the Court will disregard this distinction.


                                                         7
        Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 8 of 31




at 278.     And though a claim for an amount "appreciably greater" than a later jury award "may

indeed be some evidence of an excessive demand," the mere difference between the demand and

a later jury award "cannot be the only criterion for determination, especially where the amount due

is unliquidated." Findlay, 611 S.W.2d at 58. Because excessive demand is an affirmative defense,

State Farm bears the burden of proof. See Hayes, 507 S.W.3d at 279.

          Plaintiffs originally demanded $83,084.51 based on a detailed estimate by Quality Loss

Assessment, LLC. See ECF No. 125-4 at 12, 14. Later, in their Rule 26(a) initial disclosures,

plaintiffs lowered their demand to $39,933.62 based on a second estimate by experts Peter de la

Mora and Stuart Nolley.           See ECF No. 125-4 at 5-o. A jury eventually awarded plaintiffs

$13,661.00. ECF No. 123. Other than this evidence, State Farm has not identified facts on the

record indicating an excessive demand.

          State Farm has failed to meet its burden of proof on this element. The excessive-demand

doctrine penalizes individuals who make illegitimate demands on debtors. That concern is not

implicated in this case.        Plaintiffs made an initial demand based on an expert's estimate of

damages. They then lowered that demand after obtaining a second estimate from Mr. de la Mora

and Mr. Nolley. But evidence of a plaintiff lowering a demand does not prove excessiveness as a

matter of law. See Std. Constructors, Inc. v. Chevron Chem. Co., Inc., 101 S.W.3d 619, 627-28

(Tex. App.-Houston [1st Dist.] 2003, no pet.) (holding that an initial demand of $531,424, later

lowered to $97,784, was not excessive). Nor does the size of a verdict "prove as a matter of law

that a [plaintiffs] demand [is] unreasonable." McMillin v. State Farm Lloyds, 180 S.W.3d 183,

209 (Tex. App.-Austin 2005). 2 This evidence may be relevant to prove an unreasonable demand.


2
 State Farm argues that the Court should follow another case tried by the Davis Law Group in which a jury found an
excessive demand-Chavez. But Chavez is distinct from this case. In Chavez, counsel admitted during closing
argument that the "independent inspector' s estimate .. . was too high" and that the inspector "intentionally gave State
Farm a high demand." Id. at 344. Accordingly, the Fifth Circuit held that "a jury could reasonably find [that] Chavez


                                                           8
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 9 of 31



.But without more, these facts----even when taken together-are not enough for State Farm to prove

that plaintiffs' demand was unreasonable or in bad faith. Therefore, plaintiffs remain entitled to

attorneys' fees.

                      ii. Davis Law Group Reasonably Expended Only 276.2 Hours, Rather Than
                          321.4 Hours, On Its Provision of Successful Services

         Next, the Court will calculate the lodestar figure. Davis Law Group requests fees for 3 21.4

hours-213.1 hours through trial, 108.3 hours post-trial-that it expended when representing the

Agredanos. The Court finds this figure too high. To begin with, Davis Law Group has submitted

contradictory billing records to the Court. Names change, hours increase and decrease, and new

entries appear at whim.          Additionally, plaintiffs' fee application includes hours billed for

unsuccessful legal services provided to the Agredanos. The following sections explain the Court's

deductions.

                               1. The Court Will Refer to Davis Law Group's 2016 Invoicefor Fees
                                  Billed Between April 2, 2015 and August JO, 2016

         As State Farm has highlighted, Davis Law Group has submitted billing invoices that are

inconsistent at best and contradictory at worst. The first invoice is dated October 10, 2016 (the

"2016 Invoice"). See ECF Nos. 123-3 at 52; 157 at 4. The 2016 Invoice lists all but one entry

under the initials of an associate at the Davis Law Group, Ms. Katherine James. ECF No. 123-3

at 52-53. The remaining entry is under the initials of Mr. Joshua P. Davis and refers to four hours

spent deposing the Agredanos. Id. at 53. On October 11, 2016, Mr. Davis gave sworn deposition

testimony consistent with the 2016 Invoice's account:

                 A. ... I mean, I pay my associates very, very well relative to other
                 plaintiffs firms. One of the reasons why that is is to make sure I
                 have very, very good people, very good attorneys who are great
                 writers, who know how to move files and can be trained up and do

wrongfully demanded more than was due." Id. Since this record lacks direct evidence of an intentionally high demand,
the Court declines to follow Chavez.


                                                         9
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 10 of 31




                the work. That's why, for example, on [the 2016 Invoice], my only
                involvement on this file to date has really been-

                Q. One entry?

                A. The depositions, correct.

                Q. May 10, 2016, correct?

                A. Yes, ma'am.

                Q. You billed four hours for that?

                A. I think so. I met with-I met with my clients before the
                deposition and we went over their preparation.

Dep. of Joshua P. Davis, ECF No. 123-3 at 13 ( emphasis added).

        The second invoice is dated August 8, 2018 (the "2018 Invoice"). ECF No. 123-1 at 9.

This invoice purportedly reflects the total hours billed through the plaintiffs' trial. See id. at 9-13.

Most of the entries for the period from April 2, 2015 to August 10, 2016 contain the same

descriptions, but the similarities end there. Dozens of entries for that period have been changed

from Ms. James's name to Mr. Davis's name. See id. Numerous entries first appear within that

timeframe on the 2018 Invoice. See id. What's more, the hours billed for various entries have

increased or decreased without explanation. See id. Mr. Davis attributes these inconsistencies to

an administrative mistake by Ms. James. ECF No. 157 at 4-5. The Court is unconvinced. These

myriad changes cast doubt on the veracity of these entries. They further suggest that Davis Law

Group did not record these entries contemporaneously.

       With respect to these contradictory billing records, the Court will take the following steps.

First, the Court will use the 2018 Invoice as its baseline for the lodestar figure. Second, the Court

will treat the entries in Ms. James' s name on the 2016 Invoice as having been billed not by Mr.

Davis, but by Ms. James. This approach is consistent with Mr. Davis's sworn testimony that his




                                                  10
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 11 of 31



"only involvement" with the case until October 11, 2016 was the Agredanos' deposition. See Dep.

of Joshua P. Davis, ECF No. 123-3 at 13. Third, because Ms. James was not admitted to the State

Bar of Texas until April 30, 2015, the Court will strike billing entries in her name prior to that

date. Fourth, the Court will strike entries regarding the period from April 2, 2015 to August 10,

2016 that first appear on the 2018 Invoice. Finally, the hours billed for many entries change

between the two invoices. For these entries, the Court will credit Davis Law Group for the lower

amount of hours billed.

                           2. The Court Will Strike Entries Prior to April 30, 2015 and Entries
                              Added from April 2, 2015 to August 10, 2016

        The Court shall strike two sets of entries entirely: (1) 3.0 hours billed prior to Ms. James's

bar admission and (2) 12.4 hours billed that are not present on the 2016 Invoice.

        Attempting to defend the credibility of the two invoices, Mr. Davis explains that Ms. James

mistakenly entered the entries on the 2016 Invoice in her own name. ECF No. 157 at 4-5. He

draws the Court's attention to several entries in April 2015, arguing that Ms. James could not have

performed those services because she "was not an attorney working for the Davis Law Group" at

that time, nor was she licensed by the State Bar of Texas. Id. So, the existence of those entries

shows that the 2016 Invoice's entries were in error-meaning that the Court should credit only the

entries on the 2018 Invoice.

       This argument strains credulity. Plaintiffs have provided no evidence showing when Ms.

James worked at the firm. The record does show that Ms. James was not licensed as an attorney

until April 30, 2015. ECF No. 157-3 at 2. But even if these discrepancies arise from a formatting

error, the evidentiary record is hardly the place for attorneys to double- and triple-check their work.

The Court elects to resolve these entries by striking them altogether. The Court also refuses to




                                                  11
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 12 of 31



credit Mr. Davis for these hours given his contradictory testimony. See ECF No. 123-3 at 13.

Therefore, the Court will deduct 3.0 hours from Ms. James.

                                          Prelicensing Deductions 3
Date             Attorney                 Description                                                     Hours
                                          TIC with PNC re claim; receipt and review
04/02/2015       James                                                                                    1.5
                                          client[' sHile.
                                          Prepare and send client fee agreement; receipt and
04/02/2015       James                                                                                    0.5
                                          review clientr' sl file.
04/15/2015       James                    Prepare and send LOR to SF.                                     0.5
                                          Receipt and review letter from SF re: enclosed
04/16/2015       James                                                                                    0.5
                                          policy; forward same to client.
                                          Total:                                                          3.0

        The 2018 Invoice also includes new entries for the period from April 2, 2015 to August 10,

2016. These entries contradict Mr. Davis's sworn testimony that he spent only four hours on the

case during that timeframe. Moreover, Mr. Davis also testified that he "require[s] every attorney

that's working on a case in which attorney[s'] fee[s] are going to be put on ... to

contemporaneously keep time that is instant capture." ECF No. 123-3 at 15. Since Davis Law

Group submitted these entries after-the-fact-going against Mr. Davis's testimony-the Court

refuses to credit the firm for these hours and will strike them wholly from the billing records. The

following table lists the entries that the Court will deduct from Davis Law Group's hours billed-

in sum, 12.4 hours from Ms. James.

                                  New Entries in 2018 Invoice 4
        Date             Attorney       Description                                              Hours
                                        Prepare and send letter to District
        10/06/2015       James                                                                   0.5
                                        Clerk requesting copies.
                                        Receipt and review letter from USDC
        12/03/2015       James                                                                   0.1
                                        Clerk re: admission to practice
                                        Receipt and review letter from OC re                     0.2
        03/21/2016       James
                                        inspection;

3
 See ECF No. 123-1 at 9. Though the entries are in Mr. Davis's name on the 2018 Invoice, the Court will treat these
entries as if Ms. James had billed them because of Mr. Davis's deposition testimony.

4
 See ECF No. 123-3 at 52-53. Though some of the entries are in Mr. Davis's name on the 2018 Invoice, the Court
will treat those entries as if Ms. James had billed them because of Mr. Davis's deposition testimony.


                                                        12
Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 13 of 31




                           coordinate inspection with clients
                           Receipt and review letter from OC
 04/07/2016    James                                             0.1
                           requesting rplaintiffs'] depositions
                           Meet with clients re: Discovery
 04/07/2016    James                                             1.0
                           responses.
                           Receipt and review [Defendant's]
 04/08/2016    James                                             0.2
                           DWQ Notice: Spring Financial
 05/16/2016    James       Prepare and send demand letter to SF 2.5
                           Receipt and review letter from OC
 05/25/2016    James                                             0.1
                           requesting depositions dates
                           Prepare and send letter to OC re Wall
 06/01/2016    James                                             0.5
                           verdict
                           Receipt and review [Defendant's]
 06/03/2016    James       DWQ Notice: JOOR and Cadena           0.3
                           Construction
                           Receipt and review letter[] from OC
 06/15/2016    James                                             0.2
                           re: SF will not make offer
                           Receipt and review [Defendant's]
 06/17/2016    James                                             0.2
                           DWO Notice: Nationstar Mortgage
                           Receipt and review copy of Subpoena
 06/28/2016    James                                             0.2
                           to Elvia Chandler
                           Prepare and send letter to OC re:
 07/05/2016    James       expert De La Mora deposition          0.2
                           payment
                           Prepare and send letter to OC re:
 07/07/2016    James                                             0.2
                           expert Nolley deposition payment
                           Receipt and review Certificate of
· 07/08/2016   James       Delivery from Marshall Business       0.2
                           Records
                           Receipt and review letter from OC
 07/11/2016    James                                             0.1
                           enclosing depositions payment
                           Receipt and review [Defendant's]
 07/14/2016    James       Objections and Resp to RFA, RFP       3.0
                           and Interrogatories
                           Prep with Peter De La Mora for
 07/15/2016    James                                             0.3
                           deposition
                           Receipt and review Elvia Chandler's
 07/22/2016    James                                             0.5
                           Objections to Subpoena
                           Receipt and review Notice of
 07/26/2016    James                                             0.2
                           deficient filing to rDefendant l
 08/01/2016    James       Depo prep with Nolley                 1.0
                           Receipt and review [Defendant's] 3rd
 08/09/2016    James                                             0.5
                           Supplemental Initial Disclosures
                           Confer with opposing counsel re:
 08/10/2016    James                                             0.1
                           Joint Advisory to Court
                           Total:                                12.4


                                13
          Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 14 of 31




                                  3. For Discrepancies Between the 2016 and 2018 Invoices, the Court
                                     Will Award the Lower Amount ofHours Billed

            Next, the Court turns to the inconsistencies in hours billed between the two invoices. The

 2018 Invoice both increases and decreases hours billed for various entries. By submitting both of

 these invoices, Davis Law Group has represented to the Court that the work could have been

 performed in fewer hours.             So, to resolve these discrepancies, the Court will compare the

 conflicting entries and award the lower amount of hours billed. The table below shows the hours

 the Court will grant, representing a 4.5-hour deduction from Ms. James.

                                                Hour Discrepancies 5
                                                                                   2016        2018        Adjusted
Date              Attorney            Description
                                                                                   Hours       Hours       Hours
                                     Receipt and review letter from SF
07/13/2015        James              re: position unchanged; forward              0.3          0.2         0.2
                                     same to client.
                                     Receipt and review letter from SF
08/14/2015        James              re: position still unchanged;                0.5          0.2         0.2
                                     forward same to client.
                                     Prepare and file [plaintiffs']
09/23/2015        James              Original petition and RFD; forward            1.5         0.7         0.7
                                     same to client.
                                     Prepare and file [Plaintiffs']
01/11/2016        James                                                            1.0         0.5         0.5
                                     Certificate of interested parties
                                     Prepare and file Scheduling
01/12/2016        James                                                            1.0         0.5         0.5
                                     Recommendations
                                     Receipt and review [defendant's]
03/11/2016        James                                                            1.0         0.5         0.5
                                     first set of discovery.
                                     Prepare and send [Plaintiffs'] Rule
03/15/2016        James              26(a) Initial Disclosures and                 1.0         1.5         1.0
                                     Designation of Experts
                                     Prepare and send [Plaintiffs']
                                     Objections and Response to
04/11/2016        James                                                           2.0          4.0         2.0
                                     [Defendant's] First Set of
                                     Discovery.
                                     Prepare and file new [Plaintiffs']
04/29/2016        James                                                           1.0          0.5         0.5
                                     Motion to Quash and for Protection


 5
     See ECF No. 123-1 at 9-13; ECF No. 123-3 at 52-53. "Attorney" refers to the attorney listed on the 2016 Invoice.


                                                           14
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 15 of 31



                         Receipt and review [Defendant's]
                        Notice of Intention to take
04/29/2016   James                                              0.3    0.2   0.2
                        deposition of Plaintiffs; forward
                        same to clients.
                        Deposition of Jesus and Margaret
05/10/2016   Davis                                              4.0    2.0   2.0
                        Agredano.
                        Receipt and review [Order]
05/17/2016   James      granting [Defendant's] Motion for       0.3    0.1   0.1
                        Leave
                        Receipt and review [Order]
05/20/2016   James      granting [Plaintiffs'] Motion to        0.3    0.2   0.2
                        Quash and Protection
                        Prepare and send [Plaintiffs'] Set of
06/07/2016   James                                              1.0    3.0   1.0
                        Discovery Requests
                        Confer with opposing counsel re:
06/14/2016   James      Extension of deadlines in               0.3    0.1   0.1
                        scheduling order
                        Receipt and review [defendant's]
                        Notices of intention to take
06/16/2016   James      depositions of Peter De La Mora         0.6    0.2   0.2
                        and Stuart Nolley; forward same to
                        experts.
                        Confer with opposing counsel re:
06/20/2016   James      [Plaintiffs'] Motion for                0.3    0.1   0.1
                        Continuance
                        Receipt and review Ord granting
06/21/2016   James                                              0.3    0.2   0.2
                        Motion for Continuance
                        Receipt and review [defendant's]
                        Notice of intention to take
06/23/2016   James                                              0.9    0.2   0.2
                        deposition of Cory Garza, Elvia
                        Chandler and Luis Romero
                        Receipt and review [defendant's]
06/29/2016   James      Amended Notice of intention to          0.2    0.1   0.1
                        take deposition of Elvia Chandler
                        Confer with opposing counsel re:
07/06/2016   James      Extension of D/L to respond             0.2    0.1   0.1
                        [plaintiffs'] discovery.
                        Receipt and review [defendant's]
                        Amended Notices of intention to
07/14/2016   James      take depositions of Peter De La         0.6    0.2   0.2
                        Mora and Stuart Nolley; forward
                        same to experts
                        Receipt and review [defendant's]
07/21/2016   James      Amended Notice of intention to          0.25   0.1   0.1
                        take deposition of Luis Romero



                                          15
        Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 16 of 31



                                      Receipt and review [defendant's]
08/02/2016         James              Amended Notice of intention to                  0.2           0.1          0.1
                                      take deposition of Cory Garza.
08/02/2016         James              Deposition of Stuart Nolley                     3.0           2.5          2.5
                                                                  Totals:             22.05         18.0         13.5

                                  4. The Court Will Deduct from the Lodestar the Hours Davis Law
                                     Group Spent on Unsuccessful Legal Services

          The Court will also deduct the hours that Davis Law Group expended on unsuccessful legal

 services.     Courts routinely reduce hours for time expended on unsuccessful or unnecessary

 pleadings, motions, discovery requests, or other filings. See, e.g., El Apple, 370 S.W.3d at 762

 ("Charges for duplicative, excessive, or inadequately documented work should be excluded.")

 (citing Watkins v. Fordice, 7 F.3d 453,457 (5th Cir. 1993)); Leroy, 906 F.2d at 1085-86. 6 During

 the litigation, plaintiffs filed several motions that the Court dismissed or plaintiffs withdrew:

               •     Motion to Quash and for Protective Order, ECF No. 9, filed April 12, 2016
               •     Motion to Quash and for Protective Order, ECF No. 18, filed June 7, 2016
               •     Plaintiffs' Motion for Partial Summary Judgment, ECF No. 20, filed June 13, 2016
               •     Motion to Quash and for Protective Order, ECF No. 25, filed June 22, 2016
               •     Motion to Appear Telephonically, ECF No. 27, filed June 27, 2016
               •     Motion to Quash and for Protective Order, ECF No. 40, filed September 6, 2016
               •     Motion for Leave to File Amended Complaint, ECF No. 58, filed July 13, 2016

 Entries rendered toward these motions were unnecessary services, especially since plaintiffs

 withdrew several of these motions voluntarily. The Court elects to exercise its discretion and strike

 these entries entirely. The following table lists these entries by date incurred. Accordingly, the

 Court will deduct 4.3 hours with respect to Mr. Davis and 7.3 hours with respect to Ms. James.



 6
   District courts also have discretion to deduct attorneys' fees billed to pursue failed or "unrecoverable" claims. Merritt
 Hawkins & Assoc., L.L.C. v. Gresham, 861 F.3d 143, 156 (5th Cir. 2017); Kinsel v. Lindsey, 526 S.W.3d 411,427
 (Tex. 2017). But even if some claims fail, attorneys may recover fees when failed claims are "intertwined and
 inseparable" with successful claims that "aris[ e] out of the same transaction." Kinsel, 526 S.W.3d at 427. Plaintiffs
 raised a bevy of claims that Judge Ezra dismissed at summary judgment. ECF No. 56. But these claims arose from
 the same set of facts as plaintiffs' successful breach-of-contract claim. Since plaintiffs adjudicated all their claims at
 once, they intertwined their failed claims with the single successful claim. The Court will not deduct hours for legal
 services expended toward these intertwined claims.



                                                             16
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 17 of 31




                                  Services for Unnecessary Motions 7
           Date             Attorney     Description                                           Hours
                                         Prepare and file [Plaintiffs'] Motion to
           04/12/2016       James                                                              0.7
                                         Quash.
                                         Receipt and review Ord denying
           04/29/2016       James        [Plaintiffs'] Motion to Quash without                 0.2
                                         prejudice.
                                         Prepare and file new [Plaintiffs'] Motion
           06/07/2016       James                                                              0.5
                                         to Quash and for Protection
                                         Receipt and review Ord setting hearing
           06/10/2016       James                                                              0.1
                                         on rPlaintiffs' l Motion to Quash
                                         Prepare and file [Plaintiffs'] Motion for
           06/13/2016       James                                                              2.0
                                         Partial Summary Judgment
                                         Receipt and review [Defendant's]
           06/14/2016       James                                                              0.5
                                         response to rPlaintiffs'l Motion to Quash
                                         Prepare and file [Plaintiffs'] Motion to
           06/22/2016       James                                                              0.6
                                         Quash and Protection
                                         Receipt and review Ord setting hearing
           06/23/2016       James                                                              0.1
                                         on rPlaintiffs'l Motion to Quash
                                         Confer with opposmg counsel re:
           06/27/2016       James        [Plaintiffs']     Motion     to     appear            0.1
                                        telephonicallv.
                                         Prepare and file [Plaintiffs'] Motion to
           06/27/2016       James                                                              0.5
                                         appear telephonically
                                         Receipt and review [Defendant's]
           06/27/2016       James        Response to [Plaintiffs' ] Motion for                 0.5
                                        Partial Summary Jud2Jllent
                                        Receipt and review [Order] denying
           06/28/2016       James        [Plaintiffs']     Motion     to    appear             0.1
                                        telephonically
                                        Receipt and review [Defendant's]
           06/29/2016       James                                                              0.5
                                        response to rPlaintiffs'l Motion to Quash
                                        Prepare and file [Plaintiffs'] Notice of
           07/05/2016       James                                                              0.8
                                        withdrawal of Motions
                                        Receipt and review Order cancelling
           07/05/2016       James                                                              0.1
                                        hearing and mooting motions
           08/19/2016       Davis       Receipt and review Order denying MSJ                   0.2
                                        Prepare and file [Plaintiffs'] Motion to
           09/06/2016       Davis                                                              1.0
                                        Quash DWQ and for Protection
                                        Receipt and review [Defendant's]
           09/13/2016       Davis       Response to [Plaintiffs'] Motion to                    0.5
                                        Quash
           09/ 13/2016      Davis       Receipt and review Order setting hearing               0.1

7
 See ECF No. 123-1 at 9-13 . "Attorney" refers to the 2016 Invoice for entries prior to August 10, 2016, and to the
2018 Invoice for entries after that date.


                                                        17
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 18 of 31




                                        Prepare and file [Plaintiffs') Advisory
          10/18/2016      Davis                                                      0.8
                                        and Notice of Withdrawal of Motions
                                        Receipt and review Order cancelling
          10/18/2016      Davis                                                      0.1
                                        hearing and mooting motions
                                        Prepare and file [Plaintiffs'] Motion for
          07/13/2017      Davis                                                      1.0
                                        Leave to file Amended Complaint
                                        Receipt and review [Defendant's]
          07/20/2017      Davis         Response to [Plaintiffs'] Motion for         0.5
                                        Leave
                                        Receipt and review Order denying
          07/26/2017      Davis         [Plaintiffs'] Motion for Leave to file       0.1
                                        Amended Complaint

                            5. Paralegal Services Will Not Be Included in the Lodestar Figure

        Davis Law Group's fee application includes hours expended by the firm's paralegal, Mr.

Juan Maldonado.      Paralegal work can be recovered as attorneys' fees only if the paralegal

"performed substantive legal work under the direction and supervision of an attorney." El Apple,

370 S.W.3d at 763 (quoting All Seasons Window & Door Mfg., Inc. v. Red Dot Corp., 181 S.W.3d

490, 504 (Tex. App.-Texarkana 2005, no pet.)). Mr. Maldonado performed wholly clerical work

for the Davis Law Group: sending letters, making phone calls, and submitting filings. See ECF

Nos. 162-3, 162-4. Texas courts do not permit recovery of attorneys' fees for these types of clerical

tasks. See, e.g., In re Guardianship ofAlford, 596 S.W.3d 352,361 (Tex. App.-Texarkana 2020,

no pet.) (deducting a paralegal's hours billed for "answering and placing telephone calls" and

"uploading documents"). This Court will do likewise. Mr. Maldonado's 1.5 hours billed before

trial and 12.2 hours billed post-trial will not contribute to the lodestar figure.

                            6. Davis Law Group's Remaining Hours Billed Are Reasonable

        Other than the deductions listed above, plaintiffs have provided sufficient evidence to

demonstrate that Davis Law Group's remaining hours billed are reasonable. Sufficient evidence

of reasonable hours includes evidence of"( 1) particular services performed, (2) who perfonned

those services, (3) approximately when the services were perfonned, [and] (4) the reasonable


                                                   18
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 19 of 31



amount of time required to perform the services." Rohrmoos Venture, 578 S.W.3d at 498. Davis

Law Group provided itemized billing records showing who performed services, when the services

were performed, and the amount of time expended on those services.                  Aside from the

inconsistencies mentioned above, these records enable the Court to assess the reasonableness of

hours expended. And the remaining hours appear necessary to the case-roughly half of the hours

were spent preparing necessary filings, while the remaining half were spent preparing for and

conducting a successful trial. See ECF No. 123-1 at 12-13. The Court therefore finds that Davis

Law Group's remaining hours billed before trial were reasonable.

                           7. Mr. Davis's 96.1 Post-Trial Hours Are Reasonable

        Similarly, the Court finds that Davis Law Group's hours expended post-trial are

reasonable. Davis Law Group's invoice for its appellate fees contains itemized billing entries for

78.40 hours of Mr. Davis's time. ECF No. 162-4 at 3. Mr. Davis also attests that he expended

17.70 hours toward briefing this fee dispute. ECF No. 162-2 at 8-9. Unlike the trial invoices, the

appellate invoice has not been contravened by any other evidence. And the entries provide detailed

information about the services Mr. Davis performed in pursuit of a successful appeal. Since the

billing records and Mr. Davis's affidavit provide sufficient evidence that these hours were

necessary to litigate this case, the Court finds the firm's request for 96.1 hours of Mr. Davis's time

to be reasonable.




                                                 19
         Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 20 of 31



                                8. Calculating the Total Reasonable Hours

            Using these deductions, the Court finds that Davis Law Group billed the following totals

  of reasonable hours on this matter:

              Hours Through Trial                        Post-Trial Hours            Reasonable Hours
              150.10 hours
                                                         78 .4 hours (appeal)
Joshua        - 4 7. 7 hours (work before 08/10/2016)
                                                         + 17.7 hours (post-trial)   194.2 hours
Davis         - 4.3 hours (unnecessary services)
                                                         = 96.1 hours
              = 98.1 hours
              61.5 hours
              + 47.7 hours (work before 08/10/2016)
              - 3.0 hours (prelicensing)
Katherine     - 12.4 hours (new entries)
                                                         0.0 hours                   82.0 hours
James         - 4.5 (hour discrepancies)
              - 7.3 (unnecessary services)
              = 82.0 hours

          1.5 hours                                      12.2 hours
Juan
          - 1.5 hours (paralegal)                        - 12.2 hours (paralegal)    0.0 hours
Maldonado
          = 0.0 hours                                    = 0.0 hours

                      111.   The Court Finds Mr. Davis and Ms. James 's Reasonable Hourly Rates to
                             Be $325 and $200

            The Court next looks to the rates imposed by Davis Law Group for these hours billed.

  Under Texas law, a court should calculate attorneys' fees "according to the prevailing market

  rates in the relevant legal market," which may be lower than "the rate that the lions at the bar may

  command." Hopwood v. Texas, 236 F.3d 256, 281 (5th Cir. 2000).                This rule follows the

  motivation for fee-shifting statutes, which "are enacted 'to enable private parties to obtain legal

  help in seeking redress for injuries," not to support "the financial lot of attorneys as a form of

  economic relief." Rohrmoos Venture, 578 S.W.3d at 487 (quoting Pennsylvania v. Del. Valley

  Cititzens' Council for Clean Air, 478 U.S. 546, 565 (1986)). Thus, the Court will look to the

  "prevailing market rates" in San Antonio to determine reasonable rates for Davis Law Group's

  services. Id. at 493.




                                                   20
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 21 of 31




          Mr. Davis attests that his rate at trial of $350 per hour was "on the higher end" of the range

of fees charged among comparable attorneys. ECF No. 162-2 at 3. He also attests that Ms. James' s

rate of $200 per hour is reasonable based on her experience and his "understanding of the typical

rate other firms charge for associate level work." Id. at 5. State Farm submits the declaration of

Mr. Charles L. Levy-an attorney and professor in Waco-who opines that the $350 per hour rate

is "not reasonable" in the San Antonio area. ECF No. 125-1 at 11.

          Faced with these conflicting opinions, the Court turns to the State Bar of Texas's Hourly

Rate Report (the "Rate Report") for support.                     State Bar of Texas, 2015 Hourly Fact Sheet,

https://www.texasbar.com/AM/Template.cfin?Section+Demographic_and_Economic_Trends&T

emplate=/CM/contentDisplay.cfin&ContentID=34182. The Rate Report contains data based on

surveys of Texas attorneys. Id. It breaks down this data by, among other variables, race and

ethnicity, years of experience, and region of practice. Id. The Court will take judicial notice of

the Rate Report and now turns to analyzing Davis Law Group's proposed rates. 8

                                 1. Joshua P. Davis

         Davis Law Group requests a $350-per-hour rate for Mr. Davis's work through trial and a

$550-per-hour rate for time spent on the post-verdict and appellate process. ECF No. 162-2 at 3-

4. Per the Rate Report, the median rate for an attorney with 11 to 15 years of experience in the

San Antonio metro area is $250 per hour. Rate Report, supra, at 12. And small firms-ranging

from solo practitioners to firms of six-to-ten attorneys-charge significantly lower rates than large

firms. For example, the median hourly rate for a San Antonio firm with "[ o]ver 400" attorneys is




8
  The Fifth Circuit has condoned reliance on state bar surveys to determine attorneys' reasonable hourly rates. See
Miller, 716 F.3d at 149 (affirming hourly rates that a district court set after relying, in part, on state bar surveys). And
district courts frequently take judicial notice of the Rate Report to adjudicate reasonable-rate disputes. E.g., Jiwani v.
United Cellular, Inc., No. 3: 13-cv-4243-M-BK, 2014 WL 4805781, at *5 (N.D. Tex. Sept. 29, 2014); Alvarez v. AMB-
Trans Inc., No. SA-ll-CV-179-XR, 2013 WL 789238, at *2 (W.D. Tex. Mar. 4, 2013).


                                                            21
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 22 of 31




$421, but finns with two to five attorneys charge a median rate of $225 per hour. Id. at 13. Mr.

Davis's requested rates of $350- and $550-per hour are substantially higher than these median

figures.

           According to Mr. Davis, this rate reflects his "substantial increase in experience" with

"insurance law ... and appellate practice." ECF No. 162-2 at 7. The Rate Report's survey,

however, includes attorneys of all stripes when surveying attorneys' rates. And in any event, the

goal of a fee award is to assess prevailing market rates, rather than outliers that the "lions at the

bar" might command. Hopwood, 256 F.3d at 281. The Court therefore finds that $325 per hour

represents a reasonable assessment of the prevailing rate an attorney with Mr. Davis's experience

would charge for a similar insurance dispute. 9

                               2. Katherine James

           Mr. Davis attests that, by the time of the Agredanos' trial, Ms. James had "already tried

several cases in the 3 1/2 years she was licensed to practice," and was a "second chair in over [five]

other insurance cases in that time." ECF No. 162-2 at 4. Since Ms. James was licensed by the

State Bar of Texas on April 30, 2015, ECF No. 157-2 at 3, these experiences must have come

while she worked on the Agredanos' case. Davis Law Group requested a rate of $200 per hour for

Ms. James's services. Id. at 5. The Rate Report indicates that the median hourly rate for an



9
  This rate accords with Davis's hourly rate in other insurance disputes. In Cantu v. State Farm Lloyds, Case No.
7: 15-cv-00317 (MA), a jury awarded Davis a $350-per-hour rate. See Fee Statement at 1, Cantu, Case No. 7: 15-cv-
00317 (MA) (S.D. Tex. Dec. 12, 2016), ECF No. 55-6 (requesting a $350 hourly rate); Verdict Form, Cantu, Case
No. 7: 15-cv-00317 (MA) (S.D. Tex. Dec. 12, 2016), ECF No. 57 at 6. Davis also charged, and juries awarded, $350-
per-hour in several state-court cases. See Aff. of Joshua P. Davis, ECF No. 162-2 at 2-3 (listing cases); Defs.' Sur-
Reply, ECF No. 159 at 7 (acknowledging this $350-per-hour rate).

Moreover, a $325-per-hour award comports with the Rate Report even after acknowledging that the Rate Report is
from 2015. The Rate Report shows that the median hourly rate for attorneys in San Antonio rose by 11.1 % from 2013
to 2015. Rate Report, supra, at 8. Extrapolating that increase would give a median hourly rate of$278 in 2017, $308
in 2019, and $341 in 2021. Most of the hours billed occurred between 2018 and 2020-when the trial and appeal
occurred. A $325-per-hour award fits well within this range. Cf Union Pac. R.R. Co. v. Am. Ry. & Airway
Supervisors' Ass'n, 2021 WL 2444957 (W.D. Tex. June 5, 2021) (Rodriguez, J.).


                                                        22
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 23 of 31




 attorney with less than 6 years of expetience in the San Antonio metropolitan area is $200. Rate

. Report, supra, at 12. Because the firm's requested rate is identical to the prevailing market rate in

 San Antonio, the Court finds that Ms. James' s reasonable rate is $200 per hour.

                    iv. Calculating the Lodestar

         The next step is to multiply the attorneys' reasonable rates by the hours that the Court

 determined the Davis Law Group expended in its representation of the Agredanos.                  That

 calculation is as follows:

  Joshua Davis                         194.2 hours         X        $325/hour             $63,115.00
  Katherine James                       82.0 hours         X        $200/hour             $16,400.00
  Juan Maldonado                         0.0 hours         X        $110/hour                   $0.00
                                                               Adjusted Total:            $79,515.00

 Therefore, the Court will award plaintiffs $79,515.00 in attorneys' fees.

                     v. The Court Will Not Adjust the Lodestar Figure

          This lodestar figure represents a presumptively reasonable award of attorneys' fees.

 Rohrmoos Venture, 578 S.W.3d at 500. But a district court retains discretion to adjust a lodestar

 figure up or down in the "rare circumstances" in which the lodestar does not account for a factor

 "that may properly be considered in determining a reasonable fee." Id. at 501 (quoting Perdue v.

 Kenny A. ex rel. Winn, 559 U.S. 542, 553 (2010)). A fee opponent who seeks a reduction "bears

 the burden of providing specific evidence to overcome the presumptive reasonableness of the base

 lodestar figure." Id.

          State Farm challenged the fee application based on Davis Law Group's inconsistent

 billing records, inflated rates, and contradictory testimony. See, e.g., ECF Nos. 156, 159. In State

 Farm's telling, the Court should strike many of Davis Law Group's hours for these inconsistencies

 and reduce the fee award because of the relatively small damages award. See ECF No. 156 at 17-



                                                  23
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 24 of 31




18; see also Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997)

(urging factfinders to consider "the amount involved and the results obtained" when evaluating the

reasonableness of a fee award). The Court will not adopt this blunderbuss approach to assessing

reasonableness. As the Texas Supreme Court recently emphasized, adjustments are warranted

only in "rare circumstances" when the lodestar may not capture the full picture. Rohrmoos

Venture, 578 S.W.3d at 502. Since the Court has already incorporated State Farm's concerns when

calculating the lodestar figure, it declines to adjust the lodestar further.

             B. The Court Will Award Plaintiffs $9,256.54 in Statutory Penalty Interest

         Next, the Court will review plaintiffs' award of statutory penalty interest. In Agredano,

the Fifth Circuit held that plaintiffs properly pleaded a claim for statutory penalty interest.

Agredano, 975 F.3d at 506. And this Court has noted that, if properly pleaded, plaintiffs' claim

"satisfl:ied] the substantive requirements for receiving attomey[s'] fees and interest under

§ 542.060." Mem. Op., ECF No. 121 at 4. To find the amount of interest due to plaintiffs, the

Court must resolve the dates when interest begins and ends accruing.                         Doing so requires

determining which TPPCA provisions State Farm violated.

         The parties dispute when penalty interest under the TPPCA begins and ends accruing.

When an insurer violates a provision of the TPPCA, penalty interest begins accruing.                            Cox

Operating, 795 F.3d at 509. Several of State Farm's actions could have started this clock. The

Agredanos gave State Fann notice of their claim on August 11, 2014. Deel. of Gilbert Santos,

ECF No. 44-2 at 2. And State Fann first rejected this claim on August 21, 2014. ECF No. 44-3

at 143. 10 Finally, State Farm received written notice of the Agredanos' claim on September 10,

2014. Mem. Op., ECF No. 121 at 9. State Farm undoubtedly met the deadlines in§ 542.055 and


10
   The parties appear to agree on this point, as they separately point to the August 21, 2014 letter as the moment of
rejection. See Pls. ',Reply, ECF No. 157 at 4; Defs.' Sur-Reply, ECF No. 159 at 3.


                                                        24
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 25 of 31



§ 542.056, which give an insurer fifteen days after receiving notice of a claim to request all

necessary information and to accept or reject the claim. See Tex. Ins. Code §.§ 542.055-.056. But

State Farm violated the deadline in§ 542.058 by delaying payment of a meritorious claim for more

than sixty days. See§ 542.058; Higginbotham v. State Farm Mut. Auto. Ins. Co., 103 F.3d 456,

460 (5th Cir. 1997) (holding that an insurer's wrongful rejection of a claim "may be considered a

delay in payment for purposes of the [sixty]-day rule" in§ 542.060). So, the Court must determine

whether the relevant date is August 11, 2014, or September 10, 2014.

        While the sixty-day deadline in § 542.058 begins running only when the insurer has

received all information needed to adjudicate the claim, the Supreme Court of Texas has explained

that "the rejection or acceptance of a claim is the insurer's acknowledgment that it had all the

information it needed from the claimant to determine whether the claimant was entitled to benefits

under the policy." Barbara Techs., 589 S.W.3d at 816 (emphasis added). Later investigations by

the insurer do not alter or reset this original date. Id. at 816 n.7. When State Farm rejected the

Agredanos' claim, it acknowledged that it had all information needed to adjudicate the claim.

Accordingly, the August 21, 2014 rejection triggered§ 542.058's sixty-day deadline. State Farm

violated the statute sixty days after this rejection-so, penalty interest began accruing on October

20, 2014.

       Under the TPPCA, penalty interest stops accruing once either (1) judgment is rendered in

the trial court or (2) the insurer takes the required action it failed to take earlier. Cox Operating,

795 F.3d at 506 n.2; see also Lyda Swinerton Builders, Inc. v. Okla. Surety Co., 903 F.3d 435,454

(5th Cir. 2018). The Court entered a Final Judgment in this case on July 25, 2018. ECF No. 122.

The end date for penalty interest to accrue, then, is July 25, 2018. Therefore, the Agredanos are




                                                 25
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 26 of 31




entitled to interest of 18% per annum on the amount of their claim-$13 ,661.00-for the period

from October 20, 2014 to July 25, 2018. This amounts to $9,256.54 in statutory penalty interest.

        Plaintiffs also argue that the Court should compound any statutory penalty interest when

calculating its amount-i.e., to award interest on unpaid penalty interest. See ECF No. 151 at 2;

ECF No. 164 at 3. There is no support for this assertion in § 542.060 nor in Texas case law

applying the statute. The plain language of§ 542.060(a) pennits recovery only "on the amount of

the claim." Tex. Ins. Code§ 542.060(a); see also Wright v. Ford Motor Co., 508 F.3d 263, 269

(5th Cir. 2007) ("[U]nder Texas law the starting point of our analysis is the plain language of the

statute."). Nowhere does the statute reference an award of compound interest on unpaid penalty

interest. Neither the federal courts nor Texas courts have adopted a compound-interest approach.

See, e.g., Cox Operating, 795 F.3d at 509 (affirming award of penalty interest only on the

underlying claim); Barbara Techs., 589 S.W.3d at 828-29 (stating that § 542.060(a) permits

recovery on "18% interest on the amount of the claim"). Moreover, Texas law calculates other

forms of prejudgment interest by applying only simple interest to the principal amount. See Tex.

Fin. Code § 304.104. Therefore, the Court refuses plaintiffs' request to compound statutory

penalty interest and will award only $9,256.54 in statutory penalty interest.

           C. The Court Will Not Award Contingent Appellate Fees

       Texas courts permit the award of contingent appellate fees when "projected based on expert

opinion testimony." See Yowell v. Granite Op. Co., 620 S.W.3d 335,355 (Tex. 2020). Davis Law

Group's proposed judgment includes $45,000 for attorneys' fees "in the event this judgment is

appealed to the Fifth Circuit and upheld." ECF No. 158-1 at 2. Mr. Davis has attested that, in his

opinion, $45,000 is a "fair estimate" based on State Farm's briefing in this case, State Farm's




                                                26
      Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 27 of 31



"behavior as a litigant," and "the fact that the prior appeal required 78.4 hours" to work up and

"over $44,000 of time." ECF No. 162-2 at 9.

       The Court will not consider plaintiffs' untimely request for contingent appellate fees. The

"failure to make the timely assertion of a right" results in forfeiture. Kontrick v. Ryan, 540 U.S.

443, 458 n.13 (2004). "[A]rguments generally are forfeited if raised for the first time in reply."

Twin Rivers Paper Co. v. SEC, 934 F.3d 607, 615 (D.C. Cir. 2019); see In re Fairchild Aircraft

Corp., 6 F.3d 1119, 1128 (5th Cir. 1993) ("An argument must be raised to such a degree that the

trial court may rule on it."), abrogated on other grounds by In re Dunham, 110 F.3d 286, 288-89

(5th Cir. 1997). Plaintiffs' initial motion did not include an award for contingent appellate fees.

ECF No. 151-4. The first mention of these fees came in plaintiffs' "Proposed Second Amended

Final Judgment," ECF No. 158-1, with no evidence or testimony provided in support. Mr. Davis,

in a response to State Farm's Sur-Reply to the proposed judgment, eventually did testify that his

estimated appeals costs would be $45,000. ECF No. 162-2 at 9. But this testimony came too late.

plaintiffs are welcome to file a later motion should they succeed again at the Fifth Circuit. For

now, the Court will not grant an award of contingent appellate fees.

           D. The Court Will Award $2,814.62 in Costs

       The firm also seeks compensation for $2,814.62 in costs incurred until the time of the

Agredanos' trial. ECF No. 151-1; see ECF No. 123-2 at 2. Both federal and Texas law permit a

successful party to recover costs for docketing fees and interpreting services. See 28 U.S.C.

§ 1910; Tex. R. Civ. P. 131; Tex. Civ. Prac. & Rem. Code§ 31.007. Davis Law Group's costs

incurred fall within these categories-a majority of the costs went to interpreting services during

trial. And State Farm does not dispute plaintiffs' entitlement to costs in its Response and Sur-




                                                27
          Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 28 of 31




Reply.      See ECF Nos. 156, 159.        Since plaintiffs succeeded at trial, the Court will award

compensation for these costs.

              E. The Court Will Award Pre- and Post-Judgment Interest

           In its original Final Judgment, the Court awarded plaintiffs pre- and postjudgment interest.

ECF No. 122 at 1. This award was independent of any statutory penalty interested awarded under

the TPPCA. Id.; see Tex. Ins. Code § 542.060 ("Nothing in this subsection prevents the award of

prejudgment interest on the amount of the claim, as provided by law."). In diversity cases, state

law directs prejudgment interest and federal law directs postjudgment interest. Art Midwest, Inc.

v. Clapper, 805 F.3d 611,615 (5th Cir. 2015); Tellez v. GEO Group, Inc., 2018 WL 1146398, at

*4 (W.D. Tex. Mar. 1, 2018).

           Prejudgment interest is compensation for the lost use of money owed as damages. Phillips

v. Bramlett, 407 S.W.3d 229, 238 (Tex. 2013). Under Texas law, a court must determine the

prejudgment interest rate by referring to the postjudgment rate. Tex. Fin. Code§ 304.103. The

postjudgment interest rate in Texas is "five percent a year if the prime rate as published by the

Board of Governors of the Federal Reserve System ... is less than five percent[.]" Tex. Fin. Code

§ 304.003(c)(2).      Since the Federal Reserve's prime rate is 3.25%, the Court will award

prejudgment interest at a 5% rate. See Board of Governors of the Federal Reserve System, Selected

Interest Rates, https://www.federalreserve.gov/releases/h 15/default.htm (last visited Sept. 16,

2021 ).    An award of prejudgment interest reflects only simple interest on the principal, not

including attorneys' fees or court costs. See id. § 304.104; Power Reps, Inc. v. Cates, 2015 WL

4747215, at *22 (Tex. App.-Houston [1st Dist.] Aug. 11, 2015, no pet.); C & H Nationwide, Inc.

v. Thompson, 903 S.W.2d 315, 325 (Tex. 1994). Finally, prejudgment interest accrues from the

date that the suit was filed to the day before judgment is rendered. Ventling, 466 S.W.3d at 153.




                                                   28
     Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 29 of 31



        Federal courts award postjudgment interest pursuant to 28 U.S.C. § 1961. The statute

grants interest "from the date of the entry of the judgment" at a rate "equal to the weekly average

1-year constant maturity Treasury yield ... for the calendar week preceding ... the date of the

judgment." 28 U.S.C. § 1961(a). Postjudgment interest compounds annually and is "computed

daily to the date of payment." Id. § 1961(b). The principal for calculating postjudgment interest

is "the entire amount of the final judgment," including attorneys' fees, costs, and prejudgment

interest. Fuchs v. Lifetime Doors, Inc., 939 F.2d 1275, 1280 (5th Cir. 1991); Faulkenberry v. Yost,

2018 WL 297615, at *11 (W.D. Tex. Jan. 3, 2018).

       But, since the Court has entered multiple judgments in this case, which dates should the

Court use to calculate interest? The Court entered its Final Judgment on July 25, 2018. ECF No.

122. It amended this judgment on March 7, 2019, which the Fifth Circuit later reversed. See ECF

No. 129; Agredano, 975 F.3d at 507. When determining which judgment to use when calculating

interest, "the primary consideration is the degree to which the original judgment is ultimately

upheld or invalidated." ExxonMobil Corp. v. Elec. Reliability Servs., Inc., 868 F.3d 408,420 (5th

Cir. 2017). The Fifth Circuit, notably, did not alter the original judgment's awards of pre- and

postjudgment interest. See Agredano, 975 F.3d at 507. And the Court's order today merely adds

dollar figures to its original Final Judgment. Because this judgment remains largely operative, the

relevant date for pre- and postjudgment interest is July 25, 2018. Cf Art Midwest, 805 F.3d at 617

(awarding postjudgment interest from the date of the first judgment because "the [Fifth Circuit]

panel left much of the original judgment intact").

       Plaintiffs are thus entitled to: (1) prejudgment interest on the jury's verdict-$13,661.00-

at 5% per annum for the period from September 23, 2015 to July 24, 2018, for a total of $6,972.42;




                                                29
       Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 30 of 31




and (2) postjudgment interest on the amount of the judgment-$112,219.58-at a rate of2.4% per

annum from July 25, 2018 until the judgment is paid in full. 11

                               IV.      SUMMARY OF FEES AND COSTS

         For the above-stated reasons, the Court shall award plaintiffs $79,515.00 in attorneys' fees,

$9,256.54 in statutory penalty interest, $2,814.62 in costs, and $6,972.42 in prejudgment interest.

Postjudgment interest shall accrue at the federal statutory rate until the judgment is paid in full.

State Farm's prior payment of$19,215.38 shall be credited toward this sum. See ECF No. 131 at

3 (recognizing State Farm's prior payment); ECF No. 156 at 4 (same).

                   Jury Verdict                                             $13,661.00
                   Attorneys' Fees                                          $79,515.00
                   Statutory Penalty Interest                                $9,256.54
                   Costs                                                     $2,814.62
                   Prejudgment Interest                                      $6,972.42
                   Amount Awarded:                                        $112,219.58


                   Prior Payment                                         ($19,215.38)
                   Amount Owed:                                            $93,004.20




11
  Per § 1961, the applicable rate is the weekly average I-year constant maturity Treasury yield for the week preceding
the judgment. For the week before July 25, 2018, this rate was 2.4% annually. See Board of Governors of the Federal
Reserve System, Selected Interest Rates, https://www.federalreserve.gov/releases/Hl5/default.htm (last visited Sept.
16, 2021) (giving access to historical data for Treasury yields).


                                                         30
     Case 5:15-cv-01067-RCL Document 166 Filed 09/16/21 Page 31 of 31




                                    V.      CONCLUSION

       For the above-stated reasons, the Court awards plaintiffs a total of$112,219.58. A separate

Order consistent with this Memorandum Opinion shall issue this date.



                                                    SIGNED this / t'a ~ of September, 2021.




                                                              Royce C. Lamberth
                                                           United States District Judge




                                               31
